McGrath, O. J.
Plaintiff presents a claim against the estate of Charles H. Plummer, deceased, for moneys paid out by plaintiff to take up certain notes, which he claims were made or indorsed for the accommodation of decedent, for certain moneys paid for decedent, and also for moneys loaned decedent. Six of the notes were made by A. T. Bliss & Bro., and payable to the order of decedent; two were made by L. W. Bliss & Co., and indorsed by *183A. T. Bliss & Bro.; another was made by J. C. Caskey,, payable to the order of decedent, and indorsed by A. T-Bliss & Bro.; and another was made by decedent, and indorsed by claimant. All of the notes were discounted by decedent, and the avails used by him. No question is; raised as to the moneys paid out for, or loaned to* decedent.
Claimant caused to be produced decedent’s books, from which it appears that, as each note was discounted, a journal entry of the transaction was made, the amount of the note was credited to “ Bills Payable,” the bank was charged with the proceeds of the note, less the discount, and “Interest and Discount” account was charged with the amount of the discount. Accompanying each journal entry was a memorandum such as, “Used Bay Co. Sav., for me to pay,” or “my accom., and for me to pay.” For instance, A. T. Bliss & Bro., on October 27, 1890, made a note for $5,000, payable to the order of O. EL Plummer. The note was indorsed by Plummer, and discounted on that date. The journal entry of the transaction is as follows:
“Ann Arbor Savings Bank, Dr. $4,878.33
Interest and discount, 121.67
Bills payable, 1,393, Cr. $5,000
A. T. B. & Bro. paper for my accom., October 27, 4 mo.”
In a separate book, on a page headed, “Notes and Bills Payable,” the following appears:
“Date, Oct. 27. Time, 4 months. Drawers, A. T. Bliss & Bro. Favor of C. H. Plummer. No. 1,393. Due 27, 30. Amount, $5,000. March 2. Ann Arbor.”
A witness was called who had been, for the entire period covered by these transactions, in Plummer’s employ as; bookkeeper, who testified that these entries upon the books were made in each instance by the express direction of Mr. Plummer. The notes were introduced, decedent’s sig*184natures proven, and the places of discount shown. The ■counsel for the estate concede that the entries upon decedent’s books are competent as admissions against the estate, but contend that they are not sufficient to establish a claim based upon the payment of paper which upon its face is the original obligation of the claimant. There can be no doubt but that these entries, taken in connection with the other proofs, are sufficient to warrant a judgment against the estate. Decedent seems to have been methodical' in the keeping of his accounts and books. This is not a case where the claim is sought to be established by an isolated memorandum or a doubtful entry. The notes and the entries are connected, and the transaction identified so as to leave no room for doubt. The entries were made in the regular course of business in the journal, and then, under the head of “Bills Payable,” memoranda are made as to when they matured and where payable. The decedent has certainly indicated, in terms ■that are susceptible of but one interpretation, that these •obligations were for his accommodation and for him to pay. Howard v. Patrick, 38 Mich. 805; Thatcher v. Hayes, 54 Id. 184; Chipman v. Kellogg, 60 Id. 438; Macomb v. Wilkinson, 83 Id. 486.
A question is raised as to two notes of $2,500 each, one made November 17, 1890, and the other November 20, 1890, each at three months. The journal memorandum in one case was, “ Used Bay Co. Svgs., for me to pay,” and in the other, “Used at the Home, and due there for me to pay.” The firm of A. T. Bliss & Bro. was composed of A. T. Bliss, L. W. Bliss, and L. D. Bliss. The firm dissolved November 25, 1890. A witness testified that February 19, 1891, L. ~W. Bliss told Mr. Plummer, in the presence of the witness, that these two pieces of paper were for him (L. W. Bliss) to pay. Plaintiff was not present at this interview. The conversation occurred three *185months after the dissolution of the firm. No claim is made that it was even intended as an admission that the firm of A. T. Bliss & Bro. were to pay this paper. Decedent’s books clearly show that the paper was originally made by A. T. Bliss & Co. for decedent’s accommodation. An agreement between Plummer and L. W. Bliss, made three months afterwards, perhaps in consideration of some transaction between them, would not relieve Plummer from his liability to claimant, or make the*promise of L. W. Bliss available to claimant. Pipp v. Reynolds, 20 Mich. 88; Hicks v. McGarry, 38 Id. 667.
We think the court was right in directing a verdict for the claimant, and the judgment is therefore affirmed. It will be certified accordingly.
Long, Grant, and Hooker, JJ., concurred. Montgomery, J., did not sit.